Exhibit 10.30



CONSENT AND AGREEMENT


This Consent and Agreement dated as of October 10, 2002 is given by THE BOC
GROUP, INC. a corporation organized under the laws of Delaware ("BOC") and
PRAXAIR, INC., a corporation organized under the laws of Delaware ("Praxair").




RECITALS


BOC and Northeast Energy Associates, A Limited Partnership ("NEA") have entered
into the following agreements relating to the carbon dioxide plant: the Lease
Agreement, the Steam Agreement, the Three Party Agreement and the BOC Flue Gas
Agreement (as each such term is defined below) (the "BOC Agreements").


Praxair and NEA have entered into the following agreements relating to the
carbon dioxide plant: the Three Party Agreement and the Praxair Flue Gas
Agreement (as each such term is defined below) (the "Praxair Agreements" and,
together with the BOC Agreements, the "Assigned Agreements").


NEA has granted to the Collateral Agent (as defined below) an assignment of and
security interest in its rights, title and interest in, to and under the
Assigned Agreements pursuant to the Security Agreement (as defined below).


BOC and Praxair hereby acknowledge notice and receipt of, and consent to the
assignment by NEA to the Collateral Agent of the Assigned Agreements.


NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:


1. Definitions. Unless otherwise defined, all terms used herein that are defined
in the Credit Agreement (as defined below) (whether by reference to another
agreement or otherwise) shall have their respective meanings as so defined and
the following terms shall have the meanings set forth below:


"BOC Flue Gas Agreement" shall mean the BOC Flue Gas Agreement of Sale, dated
October 10, 2002, between BOC and NEA.


"Collateral Agent" shall mean State Street Bank and Trust Company and its
successors and assigns as Collateral Agent under a Collateral Agency Agreement
dated as of December 1, 1994 (as amended, supplemented or modified and in effect
from time to time, the "Collateral Agency Agreement").


"Credit Agreement" shall mean the Project Loan and Credit Agreement dated as of
June 28, 1989, as amended and restated as of December 1, 1994 (and as from time
to time further amended or supplemented), among NEA, North Jersey Energy
Associates, A Limited Partnership, a New Jersey limited partnership, IEC Funding
Corp. (predecessor in interest to Northeast Energy, LP, A Delaware Limited
Partnership ("NELP")) and the Collateral Agent.


"Designee" shall mean (i) any person or entity to which the Collateral Agent
assigns its rights and interests or the rights and interests of NEA under the
Assigned Agreements as contemplated by this Agreement or (ii) any person or
entity that is designated, in writing by the Collateral Agent to each of BOC and
Praxair, to act or operate on behalf of the Collateral Agent; provided that such
designation does not release the Collateral Agent from its obligations
hereunder.


"Lease Agreement" shall mean the Operating Lease Agreement, dated October 10,
2002, between BOC and NEA.


"Praxair Flue Gas Agreement" shall mean the Flue Gas Supply Agreement, dated
October 10, 2002, between Praxair and NEA.


"Security Agreement" shall mean the Amended and Restated Assignment and Security
Agreement dated as of December 1, 1994, as from time to time amended or
supplemented, between NEA and the Collateral Agent.


"Steam Agreement" shall mean the On-Site Steam Supply Agreement, dated October
10, 2002, between BOC and NEA.


"Termination Date" shall mean the date on which NELP, as successor to IEC
Funding Corp., shall have received notice in writing from the Collateral Agent
that the Secured Obligations shall have been paid in full and that the security
interests, pledges and other liens created by the Security Agreement shall have
been extinguished.


"Three Party Agreement" shall mean the Three Party Agreement, dated October 10,
2002, among BOC, Praxair and NEA.


2. Consent and Agreement.


(a) Each of BOC and Praxair hereby acknowledges receipt of a copy of the
Assigned Agreements to which each is a party and consents to the assignment of
NEA's rights, title and interest in, to and under the Assigned Agreements as
Additional Project Documents to the Collateral Agent for the ratable benefit of
the Secured Parties pursuant to the Security Agreement.


(b) Upon receipt of notice of the occurrence of an Event of Default and during
the continuance thereof, the Collateral Agent and any assignee thereof shall be
entitled to exercise any and all rights of NEA under the Assigned Agreements in
accordance with the terms of the Assigned Agreements, and BOC and Praxair shall
comply in all respects with such exercise. Without limiting the generality of
the foregoing, the Collateral Agent and any assignee thereof shall have the full
right and power to enforce directly against BOC and Praxair all obligations of
BOC and Praxair under the Assigned Agreements to which each is a party and
otherwise to exercise all remedies thereunder and to make all demands and give
all notices and make all requests required or permitted to be made by NEA under
the Assigned Agreements, all subject to the terms and conditions of the Assigned
Agreements.


(c) Each of BOC and Praxair will perform all terms and conditions of and in
accordance with the Assigned Agreements.


(d) Each of BOC and Praxair will not, without the prior written consent of the
Collateral Agent, which consent shall not be unreasonably withheld, denied or
delayed, take any action to exercise any of its rights to cancel, terminate or
suspend performance under the Assigned Agreements unless BOC and/or Praxair, as
the case may be, shall have delivered to the Collateral Agent written notice
stating that it intends to exercise such right on a date not less than 30 days
(or such longer period as provided in the Assigned Agreements) after the date of
delivery of such notice, specifying the nature of the default giving rise to
such right (and, in the case of a payment default, specifying the amount
thereof) and permitting the Collateral Agent to cure such default by making a
payment in the amount in default or by performing or causing to be performed the
obligation in default, as the case may be.


(e) In the event that the Collateral Agent or its Designee(s) shall assume the
Assigned Agreements, by foreclosure or otherwise, the Collateral Agent or its
Designee(s) shall assume responsibility for all of NEA's obligations under the
Assigned Agreement, including, without limitation, payment of all amounts due
and owing to BOC and/or Praxair, as the case may be, under the Assigned
Agreements and perform all terms and conditions in accordance therein.


(f) Upon the exercise by the Collateral Agent of any of the remedies set forth
in Section 12 of the Security Agreement, the Collateral Agent may assign its
rights and interests, and the rights and interests of NEA under the Assigned
Agreements to any purchaser or transferee of the Project; provided, that such
purchaser or transferee (A) shall confirm to the Collateral Agent in writing
that it is either (1) ready, willing and capable of operating the Facility and
or (2) shall have engaged the services of another Person who is ready, willing
and capable of operating the Facility, (B) shall assume all of the obligations
of NEA under the Assigned Agreements, including the payment of any amount due
and owing to BOC and/or Praxair, as the case may be, under the Assigned
Agreements and (C) shall perform all of the terms and conditions in accordance
therewith. The Collateral Agent shall notify BOC and Praxair of any such
assignment in writing within [10] days following the date of such assignment.
Upon such assignment and assumption, the Collateral Agent shall be relieved of
all obligations under the Assigned Agreements arising from and after the date of
such assignment and assumption.


(g) In the event that any of the Assigned Agreements is rejected by a trustee or
debtor-in-possession in any bankruptcy or insolvency proceeding involving NEA,
and if, within 90 days after such rejection, the Collateral Agent or its
Designee(s) shall so request and shall certify in writing to BOC and/or Praxair,
as the case may be, that it intends to perform the obligations of NEA as and to
the extent required under the rejected Assigned Agreement, BOC and/or Praxair,
as the case may be, will execute and deliver to the Collateral Agent or such
Designee(s) a new Assigned Agreement to replace each rejected Agreement. Each
new Assigned Agreement shall (a) name the Collateral Agent or such Designee(s)
as the "Seller" under the rejected Assigned Agreement, (b) have a term equal to
the remaining term under the original rejected Assigned Agreement before giving
effect to such rejection, and (c) contain the same conditions, agreements,
terms, provisions and limitations as the original Assigned Agreement commencing
as of the date of such rejection (except for any requirements that have been
fulfilled by NEA prior to such rejection).


References in this Consent and Agreement to any "Assigned Agreements" shall be
deemed also to refer to any such new Assigned Agreements.


(h) In the event that the Collateral Agent or its Designee(s), or any purchaser,
transferee, grantee or assignee of the interests of the Collateral Agent or its
Designee(s) in the Project shall assume the obligations of NEA under any of the
Assigned Agreements (as contemplated in subsections (c), (d), (e) or (f) above
or otherwise), liability in respect of any and all obligations of any such party
under such Assigned Agreements shall be limited solely to such party's interest
in the Assigned Agreements (and any officer, director, employee, or shareholder
of the Collateral Agent thereof shall have no liability with respect thereto).
Under no circumstances shall State Street Bank and Trust Company have any
liability hereunder in its individual capacity.


(i) Refinancing. Each of BOC and Praxair hereby consents to any refinancing of
the Secured Obligations. In the event of any such refinancing, this Consent and
Agreement shall not be terminated, amended or modified by, and shall remain in
full force and effect following, such refinancing and any reference in this
Consent and Agreement to a particular document or agreement, or to a party
thereto, or to a particular term or provision thereof shall be deemed to refer
to such document or agreement as amended, restated or replaced in connection
with such refinancing (or as thereafter amended), to the parties to such
amended, restated or replaced document or agreement (and their respective
successors and assigns) and to the analogous terms or provisions thereof, and
each of BOC and Praxair shall confirm in writing to the Collateral Agent as of
the date of such refinancing that, to its knowledge, each representation and
warranty of Praxair and/or BOC, as the case may be, in this Consent and
Agreement is and shall continue to be true and correct in all material respects
after giving effect to such change in references. The foregoing is subject to
the conditions that, upon consummation of such refinancing (i) the trustee,
Collateral Agent or other security representative succeeding to the Collateral
Agent's rights in respect of this Consent and Agreement and the Assigned
Agreements under the Security Documents as contemplated as part of such
refinancing (the "New Collateral Agent") shall confirm to each of BOC and
Praxair, in writing, that such New Collateral Agent will observe the obligations
of the Collateral Agent under this Consent and Agreement and that such Consent
and Agreement shall remain in full force and effect following such refinancing,
on the terms and conditions specified herein, (ii) the New Collateral Agent
shall notify each of BOC and Praxair of its name and address and the account to
which payments should thereafter be made pursuant to Section 3 hereof, and
(iii) the Collateral Agent shall confirm to each of BOC and Praxair, in writing,
that the New Collateral Agent has succeeded to the Collateral Agent's rights in
respect of the Assigned Agreements. Subject to the satisfaction of the foregoing
conditions, each of BOC and Praxair hereby consents in the assignment by the
Collateral Agent to the New Collateral Agent of the Collateral Agent's rights in
respect of each of this Consent and Agreement and the Assigned Agreements and
the New Collateral Agent will be entitled to the rights and benefits of the
Collateral Agent thereunder.


3. Arrangements Regarding Payments. From the date on which the Collateral Agent
provides written notice to each of BOC and Praxair that it has assumed all
obligations under the Assigned Agreements, all payments to be made by BOC and/or
Praxair, as the case may be, to NEA therein shall be made in lawful money of the
United States of America, in immediately available funds, at all times prior to
the occurrence of the Termination Date, directly to the Collateral Agent, for
deposit into the Revenue Account (Account No. AF 6136) at the principal office
of the Collateral Agent at Corporate Trust Department, Two Avenue de Lafayette,
Boston, Massachusetts 02110.


4. Representations. BOC hereby represents and warrants as follows:


(a) BOC is a corporation duly organized, validly existing and in good standing
under the laws of Delaware.


(b) The execution, delivery and performance by BOC of this Consent and Agreement
and the BOC Agreements have been duly authorized by all necessary corporate
action, and do not and will not (i) require any consent or approval of BOC's
Board of Directors, shareholders or any other Person that has not been obtained,
(ii) violate any provision of BOC's certificate of incorporation or by-laws or,
to its knowledge violate, or any law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award presently in effect having
applicability to BOC, (iii) to its knowledge result in a breach of or constitute
a default under any agreement relating to the management or affairs of BOC or
any indenture or loan or credit agreement or other material agreement, lease or
instrument to which BOC is a party or by which it or its properties may be bound
or affected, or (iv) to its knowledge result in, or require, the creation or
imposition of any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance of any nature (other than the Security Agreement)
upon or with respect to any of the properties now owned or hereafter acquired by
BOC; and BOC is not in default under the items listed in clauses (i), (ii),
(iii) or (iv) of this subsection (b), which default would have a material
adverse effect on the ability of BOC to perform its obligations under this
Consent and Agreement or the BOC Agreements.


(c) To BOC's knowledge, there are no authorizations or approvals by any
governmental or other official agency necessary or desirable for the due
execution and delivery by BOC of this Consent and Agreement and the BOC
Agreements. To its knowledge, all authorizations or approvals by any
governmental or other official agency required to be obtained by BOC for the
performance by BOC of this Consent and Agreement and the BOC Agreements have
been obtained.


(d) Each of this Consent and Agreement and the BOC Agreements is the legal,
valid and binding obligation of BOC enforceable against it in accordance with
its terms subject to bankruptcy, reorganization, insolvency or other similar
laws affecting creditors' rights generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in
equity or at law).


(e) BOC is not aware of any pending or threatened action or proceeding affecting
BOC before any court, governmental agency or arbitrator that, if adversely
determined, could reasonably be expected to have a material adverse effect on
the financial condition or operations of BOC or the ability of BOC to perform
its obligations under, or that purports to affect the legality, validity or
enforceability of, this Consent and Agreement or the BOC Agreements.


(f) BOC is not in default under any material covenant or obligation under the
BOC Agreements to which it is a party, as of the date hereof.


5. Representations. Praxair hereby represents and warrants as follows:


(a) Praxair is a corporation duly organized, validly existing and in good
standing under the laws of Delaware.


(b) The execution, delivery and performance by Praxair of this Consent and
Agreement and the Praxair Agreements have been duly authorized by all necessary
corporate action, and do not and will not (i) require any consent or approval of
Praxair's Board of Directors, shareholders or any other Person that has not been
obtained, (ii) violate any provision of Praxair's certificate of incorporation
or by-laws or, to its knowledge, violate, any law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award presently in effect
having applicability to Praxair, (iii) to its knowledge result in a breach of or
constitute a default under any agreement relating to the management or affairs
of Praxair or any indenture or loan or credit agreement or other material
agreement, lease or instrument to which Praxair is a party or by which it or its
properties may be bound or affected, or (iv) to its knowledge result in, or
require, the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge or encumbrance of any nature (other than
the Security Agreement) upon or with respect to any of the properties now owned
or hereafter acquired by Praxair; and Praxair is not in default under the items
listed in clauses (i), (ii), (iii) or (iv) of this subsection (b), which default
would have a material adverse effect on the ability of Praxair to perform its
obligations under this Consent and Agreement or the Praxair Agreements.


(c) To Praxair's knowledge, there are no authorizations or approvals by any
governmental or other official agency necessary or desirable for the due
execution and delivery by Praxair of this Consent and Agreement and the Praxair
Agreements. To its knowledge, all authorizations or approvals by any
governmental or other official agency required to be obtained by Praxair for the
performance by Praxair of this Consent and Agreement and the Praxair Agreements
have been obtained.


(d) Each of this Consent and Agreement and the Praxair Agreements is the legal,
valid and binding obligation of Praxair enforceable against it in accordance
with its terms subject to bankruptcy, reorganization, insolvency or other
similar laws affecting creditors' rights generally and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in equity or at law).


(e) Praxair is not aware of any pending or threatened action or proceeding
affecting Praxair before any court, governmental agency or arbitrator that, if
adversely determined, could reasonably be expected to have a material adverse
effect on the financial condition or operations of Praxair or the ability of
Praxair to perform its obligations under, or that purports to affect the
legality, validity or enforceability of, this Consent and Agreement or the
Praxair Agreements.


(f) Praxair is not in default under any material covenant or obligation under
the Praxair Agreements to which it is a party, as of the date hereof.


6. Miscellaneous.


(a) This Consent and Agreement shall be binding upon the successors and assigns
of BOC and Praxair and shall inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of NEA, the Collateral Agent, the
Secured Parties, and their respective successors, transferees and assigns.


(b) No amendment or waiver of any provisions of this Consent and Agreement or
consent to any departure by BOC and/or Praxair, as the case may be, from any
provisions of this Consent and Agreement shall in any event be effective unless
the same shall be in writing and signed by the Collateral Agent, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No amendment or waiver of any
provisions of this Consent and Agreement or consent to any departure by BOC
and/or Praxair, as the case may be, from any provisions of this Consent and
Agreement shall in any event be effective against NEA unless the same shall be
in writing and signed by NEA and then such amendment or waiver shall be
effective only in the specific instance and for the specific purpose which it
was given.


(c) This Consent and Agreement shall be governed by, and construed in accordance
with, the law of the State of New York.


(d) Each of BOC and Praxair hereby agrees that the agreements of the Secured
Parties with NEA or its affiliates are solely for the benefit of NEA, and
neither BOC nor Praxair shall have any rights under the Credit Agreement or such
other agreements or, as against the Collateral Agent or any Secured Party, under
any other instrument or document relating thereto, or with respect to Secured
Obligations or the proceeds thereof.


(e) In the event of conflict or inconsistency between the instructions or other
communications from NEA on the one hand, and the Collateral Agent, on the other
hand, and the Collateral Agent has indicated to BOC and/or Praxair, as the case
may be, that it has exercised its rights under the Security Agreement, those
from the Collateral Agent shall be relied upon, and the Company shall be bound
by same as if they were from NEA.


(f) This Consent and Agreement may be executed in any number of counterparts,
with the same effect as if they were a single instrument, and any of the parties
hereto may execute this Consent and Agreement by signing any such counterpart.



 

 


IN WITNESS WHEREOF, the undersigned by its officer duly authorized has caused
this Consent and Agreement to be duly executed and delivered as of the day and
year first above written.

 


THE BOC GROUP, INC.

 




By:




R S GRANT







 

Name:
Title:

R. S. Grant
Vice President

 




PRAXAIR, INC.

 




By:




C M KRICHBAUM







 

Name:
Title:

C. M. Krichbaum
Vice President

 

Accepted:

 


STATE STREET BANK AND
TRUST COMPANY, not individually, but
solely in its capacity as Collateral Agent

 




By:




TODD R DINEZZA

 







Name:
Title:

Todd R. DiNezza
Assistant Vice President

 






NORTHEAST ENERGY ASSOCIATES,
A LIMITED PARTNERSHIP  


By


Northeast Energy, LP.,
its General Partner

 


By


ESI Northeast Energy GP, Inc.,
Its Administrative General Partner

 




By:




RONALD SCHEIRER

 







Name:
Title:

Ronald Scheirer
Vice President

 

